DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Claims 11-26 and 31, directed to tissue-based delivering system for molecules in the reply filed on 25 July 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of the Claims
Claims 11-31 are pending.
Claims 27-30 are withdrawn from consideration as directed to non-elected inventions.
Claims 11-26 and 31 are presented for examination and rejected as set forth below.

Priority
The instant application is a National Stage entry of International application PCT/IB2018/052751 filed 20 April 2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 related to Italian national application IT102017000043316 filed 20 April 2017.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11, 13-19, and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more.  The claims recite isolated fat tissues, which are indistinguishable from the fat tissues themselves.  To be sure, the claims indicate that the isolated fat tissues are a “delivering system for molecules”; However, the instantly rejected claims do not require the inclusion of molecules, and even if they did, molecules naturally occurring within the isolated fat tissues themselves would address the breadth of “molecules” permissible in the broadest reasonable interpretation of the subject matter claimed.  Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005).  This judicial exception is not integrated into a practical application because the claims do not require the inclusion of anything other than the fat tissues.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because nothing other than the isolated fat tissue, or alternatively nothing other than materials naturally occurring in the fat tissues themselves given the breadth of “molecules” falling within the metes and bounds of the composition claimed, is required to be present in the composition.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by “How to make schmaltz” available at https://www.splendidtable.org/story/2013/10/04/how-to-make-schmaltz (2013).
Applicants claims are directed to tissue-based delivering systems for molecules, wherein said tissue is isolated fat tissue or derivatives thereof.  The examiner notes that nothing of the claim requires molecules in addition to the “isolated fat tissue or derivatives thereof” be present in the composition to address the objective metes and bounds of that which is claimed.  All that is required is that the composition include isolated fat tissue or derivatives thereof which can deliver molecules.  See Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification.").
“How to make schmaltz” describes compositions obtained by rendering fat from adipose tissues of chickens by heating the fat with additional materials including skin and onion to provide a composition with “sweet, chicken-oniony fragrance” that “will diminish if forgotten behind the week’s leftovers.”  This establishes the presence of volatile molecules in the fat tissue derivatives and therefore addresses even the most narrow interpretation of the compositions encompassed by Claim 1.

Claims 11-14, 17-22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pessina (WO2011/154505).
Applicants claims are directed to tissue-based delivering systems for molecules, wherein said tissue is isolated fat tissue or derivatives thereof.  Dependent claims 12, 20-22, and 24 place additional limitations on the identity of the molecules to be incorporated into the compositions claimed.  Claims 13, 14, 17-19, and 31 place particular limitations on the tissue used in the compositions claimed, specifying that the tissue is mesenchymal stem cells, from a living or dead human.  Claims 15 and 16 place particular size limitations on the clusters of cells employed in the composition claimed.  Claims 23, 25, and 26 limit the amount of drug in the composition, the concentration of drug in the composition, or the rate of release of drug from the composition.  
Pessina describes mesenchymal stem cells, addressing the isolated fat tissue limitations of Claims 13, 14, and 17, isolated from a mammal, addressing the limitations of Claim 18, containing paclitaxel, addressing the “molecule” limitations of Claims 11, 12, 20-22, and 24.  (Pg.2-3).   Pessina indicates that these mesenchymal stem cells are isolated from human tissue and are useful as autologous drug delivery constructs, implying the source of the cells used is a live human, addressing the limitations of Claim 19.  (Pg. 12-13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-14 and 17-26 are rejected under 35 U.S.C. 103 as being unpatentable over Pessina (WO2011/154505).
As set forth above, Pessina describes mesenchymal stem cells (MSCs), addressing the isolated fat tissue limitations of Claims 13, 14, and 17, isolated from a mammal, addressing the limitations of Claim 18, containing paclitaxel, addressing the “molecule” limitations of Claims 11, 12, 20-22, and 24.  (Pg. 2-3).  Pessina asserts that these combinations permit the incorporation of high concentrations of chemotherapeutic drugs to provide pharmacologically effective treatment to sensitive targets.  (Id.).  More specifically, the concentrations of chemotherapeutics these MSCs are capable of incorporating are 100-1000 times greater than those capable of killing other cells in the body.  (Pg.10).  Pessina specifically describes a composition wherein MSCs contain 0.01mg/ml paclitaxel.  (Pg. 21).  While this does not fall within the ranges of paclitaxel concentration or amounts recited by Claims 23 and 25, applicants are reminded that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Here, because Pessina specifies that the MSCs are capable of containing high concentrations of chemotherapeutics, and describes the desirability of providing pharmacologically effective doses of paclitaxel using these drug delivery devices, the Pessina reference establishes the dose and quantity of paclitaxel in the MSCs as result-effective variables suitable for optimization via routine experimentation.  Pessina indicates these compositions provide for the slow, controlled release of these pharmacologically efficacious concentrations of cytotoxic chemotherapeutics.  (Pg. 3).  While times of release and release kinetics described by Pessina, see pg. 16, do not specifically address the limitations of Claim 26, Pessina does provide that the paclitaxel-loaded MSCs are capable of slow controlled release of the drugs so formulated.  Because Pessina describes the desirability of providing pharmacologically effective doses of paclitaxel using these drug delivery devices, the Pessina reference establishes the rate of release and release kinetics of chemotherapeutics such as paclitaxel would be result-effective variables suitable for optimization employing routine experimentation, rendering the limitations of Claim 26 prima facie obvious.  See Aller, supra.  Because Pessina indicates that these mesenchymal stem cells are isolated from human tissue and are useful as autologous drug delivery constructs, implying the source of the cells used is a live human, addressing the limitations of Claim 19.  (Pg. 12-13).
It must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have employed paclitaxel concentrations between 1-5mg/ml to deliver no less than 150ng/100ul MSCs to release between 10-15% of paclitaxel incorporated within MScs obtained from a human from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.”

Claims 11-26 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Pessina as applied to Claims 11-14 and 17-26 above, and further in view of Tremolada I (WO2014/064642), as evidenced by Tremolada II (Carlo Tremolada, Valeria Colombo, and Carlo Ventura, Adipose Tissue and Mesenchymal Stem Cells: State of the Art and Lipogems® Technology Development, 2 Curr. Stem Cell Rep. 304 (2016)).
While Pessina, discussed greater detail above, describes Mesenchymal stem cells obtained from human sources to be incubated with high concentrations of paclitaxel to be used as chemotherapy-enhancing drug delivery platforms, Pessina does not describe obtaining mesenchymal stem cells in clusters of 10-5000, or alternatively 400-900 microns.
Tremolada I describes methods for obtaining mesenchymal stem cells from adipose tissue by dividing the source material into microagglomerates of roughly equal and predetermined sizes which can then be combined with additional chemical substances of natural or synthetic origin.  (Pg. 25).  These processed isolated fat tissue materials are referred to as the commercially available “LIPOGEMS” product, (passim), which Tremolada II indicates are MSCs provided in clusters of about 300-800 microns, a range overlapping and therefore rendering obvious the limitations of Claims 15 and 16.  (Tremolada II ABS).  Tremolada I describes these preconditioned cellular materials as suitable for autologous and allogenic transplantation.  (Pg. 37).  Tremolada indicates that these stem cell materials can be used for therapeutic purposes.  (Pg. 38).
At the time of the instant application it would have been prima facie obvious to have used the commercially available LIPOGEMS MSC product as the source of mesenchymal stem cells Pessina incubates with paclitaxel.  One having ordinary skill in the art would have been motivated to do so because of not only the known commercial availability of the LIPOGEMS MSC product at the time of the instant application, but also because Tremolada specifically indicates that the LIPOGEMS MSCs can be combined with therapeutic agents in a manner similar to that described by Pessina.  It must be remembered that it is prima facie obvious to predictably use prior art elements according to their established functions, KSR, supra, and that it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Here, Pessina requires MSCs to be combined with paclitaxel to be used in transplants for the delivery of therapeutic actives, and the Tremolada references establish that LIPOGEMS MSCs are known to be useful for just such a purpose.  In the absence of secondary indicia of the nonobviousness of such a combination, the claims encompassing such a combination are unpatentable as obvious.

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613